McLennan, P. J. (dissenting):
The undisputed evidence is to the effect that the defendant Saperston loaned her car and chauffeur to the defendant Brown to enable him to prosecute his individual business. The prosecution of such business was to commence at about three o’clock in the afternoon and was to continue during the afternoon and until dark. The defendant Brown accepted the car and chauffeur of Mrs. Saperston for the purpose of enabling him, as a candidate for State Senator, to promote his candidacy for such office. The defendant Mrs. Saperston’s car was finally delivered to him with her chauffeur, intended to be used for the purposes of Mr. Brown, the candidate. In such delivery the instruction given to the chauffeur by the defendant Saperston was that he, the chauffeur, would take the defendant Brown on any tour which Brown might direct. Because of the direction of the defendant Brown the chauffeur went upon the street in question, and because of the chauffeur’s negligent management of the car, as alleged, Mrs. Saperston is held to be liable.
My notion is that the negligence of the chauffeur was the negligence of the defendant Brown; that he, Brown, having been intrusted with the duty of indicating the route such car should take, was responsible for the method of traversing such route.
I, therefore, vote for reversal of the judgment and order.